UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1936



EVELYN B. CLARK,

                                              Plaintiff - Appellant,

          versus


W.   BEASLEY,    Deputy   Sheriff,    County   of
Chesterfield Sheriff’s Department; DONALD
NEWTON, Lieutenant, County of Chesterfield
Sheriff’s     Department;     JEFFREY     OLIVER,
Sergeant, County of Chesterfield Sheriff’s
Department; ALVIN MOSLEY, Deputy Sheriff,
County of Chesterfield Sheriff’s Department;
CHESTERFIELD COUNTY SHERIFF’S DEPARTMENT,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-03-1074-3)


Submitted:   November 24, 2004             Decided:   January 3, 2005


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Evelyn B. Clark, Appellant Pro Se. William Fisher Etherington,
BEALE, BALFOUR, DAVIDSON & ETHERINGTON, P.C., Richmond, Virginia,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Evelyn   B.   Clark   appeals   the   district    court’s   order

denying relief on her 42 U.S.C. § 1983 (2000) complaint.          We have

reviewed the record and find no reversible error.          Accordingly, we

affirm on the reasoning of the district court.               See Clark v.

Beasley, No. CA-03-1074-3 (E.D. Va. July 8, 2004).            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 AFFIRMED




                                 - 3 -